Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. 	This action is in response to the filing with the office dated 06/06/2022. Claims 1-30 are now pending in this office action.	
Terminal Disclaimer
3.	The terminal disclaimer filed on 07/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  17/125,354 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
4. 	Claims rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims of 17/125,354. A terminal disclaimer was filed on 07/07/2022 and has been accepted. As a result the double patenting rejection has been withdrawn.
Response to arguments
5. 	Applicant’s arguments with respect to the rejection of claims 1-26 under 35 U.S.C. § 103 (a)(i) and 103(a) have been fully considered and are persuasive in part. Based on the arguments a new Non-Final Office Action is issued. Please see the rejection below.

6.	Applicant’s arguments on page 14 regarding Claim 1, states “the virtual array must be created before the file can be properly read. Thus, step h) of claim 1 is not found in Lee, nor in the other cited prior art references” are persuasive. Please see the Allowable subject matter.

7.	Applicants arguments on page 18 regarding claim 13 states “Independent claim 13 should also be allowed for reasons similar to claim 1. In particular, claim 13 claims the storing data offset metadata on an append-only metadata array, which, as explained above, is not found in the prior art”.
 	Examiner respectfully disagrees as independent claim 13 is not the same as indicated in Allowable subject matter. Newly introduced reference MATTHEW; Bryan S.(US 20180275889 A1) teaches claim 13. Please see the rejection below.

8.	Applicants arguments on page 20 regarding claim 26 states “ Talagala does not teach, and is in no way concerned with, two separate write operations, and merging the data for the two write operations at a single offset location, as is required by claim 26” is persuasive. However Newly introduced reference MATTHEW; Bryan S.(US 20180275889 A1) teaches claim 26. Please see the rejection below.

9.	Applicants arguments on page 20 regarding claim 27 states “there is no first extent descriptor in Talagala that exists with a linkage information chunk (pointed to by the linkage root), where the extent descriptor is used to access first data for an append-only array” is persuasive. However Newly introduced reference Ding; Richard (US 20210081388 A1) teaches claim 27. Please see the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 13-19, 23 and 26 are rejected under 35 U.S.C. 102(a1) as being anticipated by MATTHEW; Bryan S.(US 20180275889 A1).

Regarding independent claim 13, MATTHEW; Bryan S.(US 20180275889 A1) teaches, a method comprising: a) receiving a first write operation request for a first file; b) receiving first real file data for the first write operation request; b) receiving first real file data for the first write operation request; c) identifying a first set identifier for the first write operation request (Figs 7-11, Paragraph 0052] The file system 504 may be further configured to intercept a write operation by the application 502 to a file in the device 508, determine that the file is associated with a particular stream ID, and to tag the write operation (i.e., I/O call) with the stream ID. The file system 504 may be further configured to store metadata associated with each file of the device 508, and to further store the particular stream ID associated with each file along with the file metadata);
d) appending a first write record concerning the first write operation request to a metadata array, the metadata array being append-only (Paragraph [0058] As further shown in FIG. 7, a file system may be configured to keep track of the amount of data written for each file. For example, the file system may be configured to store metadata associated with each of the files. In one embodiment, the file system may be configured to maintain metadata about a file and its location on the storage device. For example, the metadata may take the form of a file extent mapping table, defining the offset, logical block address (LBA) and length of all data associated with a given file, as discussed further below. Also see [0108] A file system may use stream semantics to read/write user data, maintain file system metadata in at least one of its own append only streams (appending the write operation request to the metadata array, which is append only)
e) appending the first real file data to a first file data array separate from the metadata array, the first file data array being append-only (Paragraph [0070] the file system 504 may maintain metadata for each file that keeps track of the location(s) of the data associated with the given file on the storage medium (i.e., Figs. 7, 8, 9 shows appending Files A, B, C to the file data array being append only in different streams); 
f) identifying a first offset location for the first real file data in the first file data array and identifying a first length for the first real file data; and g) appending the first offset location and the first length to the metadata array (Paragraph [0070] This metadata may take the form of, for example, a file extent table, as shown in FIGS. 7-11. The file extent table may define, for example, an offset, a logical block address (LBA), and a length of each data range of a given file stored on the storage device. In the example of FIG. 7, the file extent table comprises data for File A. However, it is understood that the file extent table may comprise data for any number of files. Each data entry for a given file in the erase block may correspond to a page of data, such as one of pages 208 illustrated in FIG. 2. As discussed above in connection with FIG. 2, a page may be the smallest unit of the SSD 508 that can be programmed. As shown in the table of FIG. 7, two pages of data may be written to erase block 1, the pages beginning at LBA 0 and having an offset of 2. An offset may refer to the number of pages of data associated with the given file at the time of the write operation, while the length may refer to the number of consecutive pages associated with the file. As further shown in FIG. 7, a third page of data associated with File A may be written to erase block 1, the third page of data beginning at LBA 3 with an offset of 2. As shown in FIG. 8, additional write operations may be performed to the first set of one or more erase blocks. For example, a single page of data associated with File A may begin at LBA 8, two pages of data associated with File A may begin at LBA 10, and two pages of data associated with File A may begin at LBA 14 (i.e., Figs. 7, 8 shows identifying the offset locations for each file and appending the offset location and the length to the metadata array, which is file extent table).

Regarding dependent claim 14, MATTHEW et al teaches, the method of claim 13. 
MATTHEW et al further teaches, wherein the first offset location and the first length are appended to the metadata array in a first payload record that includes the first set identifier (examiner interprets payload record as location record/ a logical block address (LBA)) (Figs 7, 8 Paragraph [0070] This metadata may take the form of, for example, a file extent table, as shown in FIGS. 7-11. The file extent table may define, for example, an offset, a logical block address (LBA), and a length of each data range of a given file stored on the storage device (i.e., offset, LBA and the length are appended to the metadata array/file extent table).

Regarding dependent claim 15, MATTHEW et al teaches, the method of claim 14. 
MATTHEW et al further teaches, further comprising: h) receiving a second write operation request for the first file and second real file data for the second write operation request (Paragraph [0068] As shown at step 1210 of FIG. 12, the file system 504 may send, to the storage device 508, a request to write the data associated with the given file from the local memory to the stream (receiving a second request to write for the first file, Figs. 7-11 show multiple write operations for a particular file such as File A, B, c). As shown at FIG. 9, the stream may comprise data exclusive to the given file. Sending the request to write the data associated with the given file to the stream may comprise sending, to the storage device 508, the stream identifier associated with the stream. Sending the stream identifier may instruct the storage device 508 where to write the data associated with the given file);
i) appending a second write record concerning the second write operation request to the metadata array and j) appending a second payload record to the metadata array, wherein the second payload record includes the second real file data (examiner interprets payload record as location record/ a logical block address (LBA)) (Paragraph [0070] The file system 504 may maintain metadata for each file that keeps track of the location(s) of the data associated with the given file on the storage medium (This metadata may take the form of, for example, a file extent table, as shown in FIGS. 7-11. The file extent table may define, for example, an offset, a logical block address (LBA), and a length of each data range of a given file stored on the storage device (i.e., offset, LBA and the length are appended to the metadata array/file extent table).

Regarding dependent claim 16, MATTHEW et al teaches, the method of claim 15. 
MATTHEW et al further teaches, wherein the first write record is saved in the metadata array so as to identify the first set identifier (Figs. 7, 8 shows the metadata array/file extent table for first set identifier/file A).

Regarding dependent claim 17, MATTHEW et al teaches, the method of claim 16. 
MATTHEW et al further teaches, wherein the first set identifier is associated with a first plurality of modifying operations (Figs. 7, 8 shows writing plurality of records for a particular file identifier/set identifier).

Regarding dependent claim 18, MATTHEW et al teaches, the method of claim 17. 
MATTHEW et al further teaches, wherein the first plurality of modifying operations are recorded by appending a first plurality of metadata records to the metadata array, wherein the first plurality of metadata records comprises a first start record stored on the metadata array before the first write record to indicate a beginning of the first plurality of modifying operations associated with the first set identifier and a first end record stored on the metadata array after the first write record to indicate an ending of the first plurality of modifying operations associated with the first set identifier (Fig. 8 shows the plurality of write operations being recorded in the File A extent mapping table which comprises first record and the last record on the metadata array associated with the file identifier/set identifier).

Regarding dependent claim 19, MATTHEW et al teaches, the method of claim 18. 
MATTHEW et al further teaches, wherein the first payload record is recorded on the metadata array after the first end record (examiner interprets payload record as location record/ a logical block address (LBA)) (Figs 7, 8 shows the metadata arrays includes the LBA for each write record).

Regarding dependent claim 23, MATTHEW et al teaches, the method of claim 13. 
MATTHEW et al further teaches, further comprising:-6- h) after step g), receiving a second write operation request for a second file including second real file data (Paragraph [0068] As shown at step 1210 of FIG. 12, the file system 504 may send, to the storage device 508, a request to write the data associated with the given file from the local memory to the stream (receiving a second request to write for the second file, in this case it can be for File B or File C. Figs. 7-11 show multiple write operations for a particular file such as File A, B, C). As shown at FIG. 9, the stream may comprise data exclusive to the given file. Sending the request to write the data associated with the given file to the stream may comprise sending, to the storage device 508, the stream identifier associated with the stream. Sending the stream identifier may instruct the storage device 508 where to write the data associated with the given file);
i) appending a second write record concerning the second write operation to the metadata array; j) appending the second real file data to a second file data array separate from the metadata array and separate from the first file data array; k) identifying a second offset location for the second real file data in the second file data array and identifying a second length for the second real file data; and 1) appending the second offset location and the second length to the metadata array in a second payload record (examiner interprets payload record as location record/ a logical block address (LBA)) (Paragraph [0070] The file system 504 may maintain metadata for each file that keeps track of the location(s) of the data associated with the given file on the storage medium (This metadata may take the form of, for example, a file extent table, as shown in FIGS. 7-11. The file extent table may define, for example, an offset, a logical block address (LBA), and a length of each data range of a given file stored on the storage device (i.e., offset, LBA and the length are appended to the metadata array/file extent table).

Regarding independent claim 26, MATTHEW; Bryan S.(US 20180275889 A1) teaches, a method comprising:-7- a) receiving a set of modifying operations to a file, wherein the set of modifying operations includes: i) a first write operation to write first real file data , ii) a second write operation to write second real file data, and iii) a set identifier (Paragraph [0068] As shown at step 1210 of FIG. 12, the file system 504 may send, to the storage device 508, a request to write the data associated with the given file from the local memory to the stream (i.e., Figs. 7-11 show multiple write operations for a particular file such as File A, B, C). As shown at FIG. 9, the stream may comprise data exclusive to the given file (i.e., a set identifier is a stream identifier related to a file). Sending the request to write the data associated with the given file to the stream may comprise sending, to the storage device 508, the stream identifier associated with the stream. Sending the stream identifier may instruct the storage device 508 where to write the data associated with the given file); 
b) appending the set of modifying operations to an append-only metadata array using a plurality of metadata records, the plurality of metadata records separately identifying the first and second write operations and associating both write operations with the set identifier (i.e., Fig. 9 shows File A extent mapping table identifying a file identifier which is File A in this case having plurality of metadata records being appended as a set of write records with a set identifier); (Paragraph [0071] As shown in FIG. 9, each of the pages of data associated with File A has been moved to Stream 1. Thus, the file extent table may be updated to reflect the new LBA for the ranges of data associated with File A in Stream 1. Because the ranges of data have been moved to consecutive logical addresses on the storage device in Stream 1, a single entry suffices to indicate that the data, having a length of “8” now resides starting at LBA “30” of the storage device (i.e., appending the new LBA for the ranges of data associated with File A in Stream 1 in the file extent mapping table). Also see [0108] A file system may use stream semantics to read/write user data, maintain file system metadata in at least one of its own append only streams (appending the write operation request to the metadata array, which is append only)
c) appending merged real file data to an append-only file data array distinct from the append-only metadata array, the merged real file data comprising a merger of the first real file data and the second real file data; d) identifying an offset location for the merged real file data in the append-only file data array and a length for the merged real file data; and e) appending the offset location and the length to the metadata array as an additional metadata record (Fig. 11 shows appending merged real file data such as stream 1 with a file identifier such as File A and identifying the offset location for the merged file and the length of the file data, appending the offset location and length to the metadata array/file extent mapping table).

11.	Claim(s) 27 is rejected under 35 U.S.C. 102(a1) as being anticipated by Ding; Richard (US 20210081388 A1).

Regarding independent claim 27, Ding; Richard (US 20210081388 A1) teaches, a method comprising : a) reading an append-only array by: i) identifying a first linkage root for the append-only array, the first linkage root linking to a first linkage information chunk; ii) using a first extent descriptor within the first linkage information chunk to access first data for the append-only array; iii) following a link in a second extent descriptor within the first linkage information chunk to a second linkage information chunk; and -8- iv) using a third extent descriptor within the second linkage information chunk to access second data for the append-only array (Paragraphs [0035]-[0036] In a chunk-based object storage system, data is written into chunks in an append-only fashion. That is, chunks do not modify/delete the existing content but append updates at the end or in a new chunk when new content arrives. For the chunk-based object storage system, a B+ Tree is frequently used to index metadata of storage objects. For example, a leaf node of the B+ tree (since the node is stored as a page, hence referred to as a “leaf page”) is used to store a key-value pair consisting of an identifier (ID) and metadata of the object. A non-leaf node (also referred to as an “index node” or “index page”) is used to record index information of leaf pages (e.g., addresses of the leaf pages). When the metadata of the storage object gets updated, a corresponding leaf page will be written to a different location in chunks. As the locations of the leaf pages are updated, a corresponding index page needs to be re-rewritten to another different location as well. [0037] the metadata stored by the nodes 203 and 205 may be updated. Therefore, as shown by the updated B+ tree 200′, the leaf page 203 may be updated to a leaf page 203′ and the leaf page 205 may be updated to a leaf page 205′. Since the leaf page 203 is updated to the leaf page 203′, the index page 204 may be updated to an index page 204′. Since the leaf page 205 is updated to the leaf page 205′, the index page 207 may be updated to an index page 207′ accordingly. Thus, the root node 208 may be updated to a root node 208′. Since the data is written into the chunks in an append-only manner, the nodes 203 and 204 in the chunk 210 and the nodes 205, 207 and 208 in the chunk 220 may be invalidated, while the updated nodes 203′, 204′, 205′, 207′ and 208′ may be written to a new chunk 230 (i.e., (i)identifying the first linkage root, in this case is 208, (ii) using a first extent descriptor within the first linkage information chunk to access first data for the append-only array, in this case is 203’ and 205’ are to be updated in the root node 208 (iii) following a link in second extent descriptor using the root node, in this case a non-leaf nodes 204 and 207 are the second descriptor/record indexes within the root node (iv) using a third extent descriptor within the second linkage information chunk to access second data for the append-only array, which are the leaf pages 203 and 205 and accessing the second data before updating.
wherein the first data was more recently added to the append-only array than the second data (Paragraph [0035] As the locations of the leaf pages are updated, a corresponding index page needs to be re-rewritten to another different location as well (i.e., rewritten page, is the first/recently added data which is root node 208’ than the second data/previous data, which is root 208 before updating).

Allowable Subject Matter
12.	Claim 1 is allowed as being independent claim.
Dependent claims 2-12 are allowed as being dependent on independent claim 1.

Reasons for allowance
13.	The following is an examiner's statement of reasons for the indication of allowable subject matter for claim 1: Applicant’s arguments on pages 13, 14  regarding LEE et al in view of Wipfel et al and in further view of HAZEL et al “the virtual array must be created before the file can be properly read. Thus, step h) of claim 1 is not found in Lee, nor in the other cited prior art references” were fully considered and found to be persuasive and overcome the prior art cited in the Non-Final rejection. However, while systems are known to have configured to write data in an append-only format and determine locations of data write operations agnostic of input of a write location from the file system. Metadata is updated to indicate results of the file system operation (MATTHEW et al (US 20180275889 A1) teaches, appending the offset location and the length to the metadata array in a payload record; f) receiving a read operation request for the first file; g) reading first file records from the metadata array, including the write record, in response to receiving the read operation request (Figs, 7-11), there does not appear to be a specific teaching of “h) constructing a virtual array for the first file based on the first file records read from the metadata array, the virtual array mapping to file data locations of the real file data in the file data array; i) reading the real file data from the file data locations mapped to by the virtual array”. While each element of the limitation may be known in some parts the combination as claimed would not be obvious absent impermissible hindsight. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims.

Objected claims
14.	Claims 20, 24 are objected to as being dependent on the rejected base claim 13, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 20: The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record MATTHEW et al (US 20180275889 A1) discloses write operation request associated with a file identifier/set identifier), there does not appear to be a specific teaching of “k) receiving a delete operation request to delete a deleted portion of the first real file data from the first file, the delete operation request leaving a remaining portion of the first real file data in the first file, and the delete operation request being associated with a second set identifier; and 1) recording the delete operation by appending a delete record to the metadata array without altering the first file data array.” as claimed in claim 20.
Claims 21-22 are also objected due to their dependency on objected claim 20.
For Claim 24: The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record MATTHEW et al (US 20180275889 A1) discloses write operation request associated with a file identifier/set identifier), there does not appear to be a specific teaching of “m) receiving a copy operation request identifying the first file as a destination and the second file as a source including a source data offset location and a source data length that identify a copied portion of the second real file data; and n) appending the copy operation to the metadata array as a copy record that identifies the copied portion”.
Claim 25 is also objected due to its dependency on objected claim 24.

Claims 28 is objected to as being dependent on the rejected base claim 27, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record Ding; Richard (US 20210081388 A1) discloses different descriptor and extents, there does not appear to be a specific teaching of “the first extent descriptor is an inline descriptor that incorporates the first data within the first extent descriptor, and wherein the third extent descriptor is a direct extent descriptor that links to a storage location containing the second data” as claimed in claim 28.
Claims 29-30 are also objected due to their dependency on objected claim 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164